Court of Appeals, State of Michigan

                                               ORDER

                                                                             Colleen A. O'Brien
Jarret T Geering v Elizabeth May King                                          Presiding Judge

Docket No.    335794                                                         Joel P. Hoekstra

LC No.         11-008001-DM                                                  Mark T. Boonstra
                                                                               Judges


               The Court orders that the June 13, 2017 opinion is hereby AMENDED to correct a
clerical error. On page 6 of the opin ion, the sentence in the last paragraph is amended to read:
Accordingly, because the trial court' s finding that Geering and King were unfit parents was against the
great weight of the evidence, we reverse the circuit court's order granting Robinson's motion for
grandparenting time and remand this matter for the entry of an order denying his motion.

               In all other respects, the June 13, 20 17 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               JUN 15 2011
                                        Date